Citation Nr: 0920202	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  05-16 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  What rating is warranted for osteoarthritis of the left 
shoulder since July 1, 1996?

2.  What rating is warranted for osteoarthritis of the right 
shoulder since July 1, 1996?

3.  What rating is warranted for degenerative disc disease of 
the lumbar and thoracic spine since July 1, 1996?

4.  What rating is warranted for degenerative disc disease of 
the cervical spine since July 1, 1996?

5.  Entitlement to service connection for a right hand 
disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs
ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active duty from October 1972 to October 
1976.

This matter initially came to the Board of Veterans' Appeals 
(Board) from March 2004 and May 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

In March 2004, the RO granted entitlement to service 
connection for right and left shoulder disabilities, and 
assigned separate 20 percent ratings.  It also granted 
entitlement to cervical and lumbar spine disabilities, and 
assigned separate 10 percent ratings.  All ratings were 
effective from July 1, 1996.  In an October 2004 rating, the 
RO assigned a 30 percent rating for the Veteran's right 
shoulder disability, effective from March 31, 2004 and, in 
the May 2005 rating, awarded a 20 percent rating for the 
thoracic and lumbar spine disability, effective from January 
5, 2005.  The May 2005 rating decision also denied service 
connection for a right hand disorder.

An April 2007 rating decision granted a total rating based 
upon individual unemployability due to service-connected 
disabilities. 

In an April 2008 decision, the Board denied entitlement to 
service connection for left and right ankle and leg 
disorders, and remanded his claims of entitlement to 
increased initial ratings for left and right shoulder 
disorders and cervical and lumbar and thoracic spine 
disabilities; and entitlement to service connection for a 
right hand disorder for further development.

In its April 2008 Introduction, the Board referred the 
matters of entitlement to service connection for a dental 
disorder and residuals of a facial fracture to the RO for 
consideration and adjudication.  However, there is no 
indication that this has yet been done and the matters are 
again referred to the RO for consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2008, the Board remanded the Veteran's claims to the 
RO to afford him the opportunity to undergo a VA examination 
and to obtain current VA treatment records.  According to the 
September 2008 supplemental statement of the case, VA medical 
records dated from February 2006 to April 2008 were reviewed 
by the RO and a VA examination was performed in June 2008, 
but neither the VA records nor the examination report are 
associated with the claims files.  VA medical records dated 
to December 2007 are in the claims files (the Veteran 
supplied records dated from June to December 2007).  The VA 
records reviewed by the RO and the June 2008 VA examination 
report must be obtained prior to Board consideration of the 
claims on appeal.

The Board also notes that, in September 2008, the Veteran 
advised the RO that his new address was in North Carolina.  
Medical records from VA medical facilities in that state 
should be requested. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain a copy of the 
June 2008 VA examination and associate it 
with the claims files.

2.  The RO/AMC should obtain all medical 
records regarding the Veteran's treatment 
at the VA medical facilities in New York 
and North Carolina for the period from 
December 2007 to the present.  If any 
records are unavailable, the Veteran and 
his representative should be advised in 
writing.

3.  After undertaking any other 
development deemed appropriate, the RO/AMC 
must readjudicate the issues on appeal.  
If the benefits sought are not granted, 
the appellant and his representative 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




